Dear Mayor Goldsby:
Your request for an Attorney General opinion was forwarded to me for research and reply. You specifically asked whether the Town of Amite must install a sewer system for residents who have opted to continue to use their individual private systems. Your concern is that the closest lot is within 300 feet of the Town's existing sewer line as per your reference to LSA-R.S. 33:4041. However, in order to provide services to these homes, the town would have to build a sewer lift station and sewer lines.
LSA — R.S. 33:4041 provides that:
  Municipalities and sewerage districts having a public system of sewerage may compel the connection therewith by owners of premises within three hundred feet of the public sewer and may compel owners to connect with water mains or provide other means for flushing purposes.
From the wording of the statute, the Town of Amite is allowed some discretion where it can either compel the owner of the lot within 300 feet of the public sewer system to connect to the system or allow him to provide his own. As explained in your opinion request, the residents in the area, including the owner of the lot within 300 feet of the Town's existing sewer system have chosen to use their own private system, which is in keeping with the statute.
Nevertheless, this office has consistently opined that a municipality could not compel a resident who has a sanitary sewer system in compliance with state and federal guidelines to convert and connect to the town sewer system. (See, La. Atty. Gen. Op. No. 97-168). In that instance, the municipality would have to demonstrate a lawful exercise of its police power for public health, safety or welfare reasons in excess of requirements of state and federal guidelines why the owners should be compelled to connect. Id. Moreover, we have noted in a previous opinion from this office that a town is under no obligation to provide sewer lines and equipment on private property. (See, La. Atty.Gen. Op. No. 97-99).
Therefore, it is our opinion that the Town of Amite is not mandated to install a sewer system for those residents who have opted to continue using their private systems, unless it has been deemed necessary for the health, safety and welfare of the public.
We hope that this opinion sufficiently addresses your concerns. For further assistance please feel free to contact us.
  Sincerely,
  CHARLES C. FOTI, JR. ATTORNEY GENERAL
  By:_______________________ CHARLENE PATTERSON Assistant Attorney General CCF, Jr./CP